                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

NATHAN WARD,

                       Plaintiff,                      Case No. 1:19-cv-587
v.                                                     Honorable Janet T. Neff
COUNTY OF WAYNE et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. § 1915(e)(2). The Court must read

Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and

accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly incredible. Denton

v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss Plaintiff’s

complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff Nathan Ward is presently incarcerated with the Michigan Department of

Corrections (MDOC) at the Lakeland Correctional Facility (LCF) in Coldwater, Branch County,

Michigan. Plaintiff sues Wayne County and Oakland County, both of which are in Michigan.
               Plaintiff alleges that on September 30, 1988, June 24, 1991, and February 8, 2000,

Defendants “illegally” prosecuted him, “wrongfully” convicted him, and “illegally” incarcerated

him. (Compl., ECF No. 1, PageID.5.) He also claims that the sentencing courts improperly relied

upon an “erroneously fabricated” conviction for carrying a concealed weapon in 1979, which was

used to sentence him as a habitual offender and “falsely imprison” him for an additional 10 years.

(Id.)

               According to his MDOC profile, Plaintiff is serving a life sentence for a 2008

conviction for first-degree murder.      See http://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?

mdocNumber=132491 (visited August 1, 2019). His profile also shows eight other sentences—

imposed in 1972, 1979, 1988, 1991, and 2000—all of which are now inactive.

               Plaintiff seeks damages for each day of his allegedly illegal confinement.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it



                                                  2
asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                III.    Heck v. Humphrey

                The Supreme Court limited the availability of § 1983 actions for prisoners in a

series of cases, the most pertinent of which is Heck v. Humphrey, 512 U.S. 477 (1994). “Heck

specifies that a prisoner cannot use § 1983 to obtain damages where success would necessarily

imply the unlawfulness of a (not previously invalidated) conviction or sentence.” Wilkinson v.

Dotson, 544 U.S. 74, 81 (2005). “[I]n order to recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose unlawfulness would render

a conviction or sentence invalid,” a plaintiff proceeding under § 1983 must “prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive order, declared



                                                   3
invalid by a state tribunal authorized to make such determination, or called into question by a

federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 486-87. In other words,

“no cause of action exists unless a conviction has been legally eliminated.” Schilling v. White, 58

F.3d 1081, 1086 (6th Cir. 1995). This rule is known as the “favorable termination” requirement.

It follows from the principle that “civil tort actions are not appropriate vehicles for challenging the

validity of outstanding criminal judgments[.]” Heck, 512 U.S. at 486.

                Heck applies here because Plaintiff’s claims challenge the validity of several of his

convictions and sentences. Success in his action would “necessarily imply” that those convictions

and sentences are invalid. Plaintiff does not allege that any of those convictions or sentences have

been reversed, expunged, or declared invalid. In other words, he has not satisfied the favorable-

termination requirement for bringing a § 1983 action. See Goldman v. Consumers Credit Union,

No. 17-1700, 2018 WL 2089811, at *3 (6th Cir. Feb. 14. 2018) (affirming sua sponte dismissal

under 28 U.S.C. § 1915(e)(2) where plaintiff failed to allege that he successfully challenged his

convictions).

                Plaintiff might complain that he cannot reverse his prior convictions and sentences

at this point in time because those sentences have already expired. In other words, habeas relief

may be unavailable to him because he has already served the sentences at issue. It appears that he

is not challenging the conviction and sentence for which he is currently in custody.

                In Heck and other cases, including Spencer v. Kemna, 523 U.S. 1 (1998), and

Wallace v. Kato, 549 U.S. 384 (2007), Justice Souter authored or joined concurring opinions that

grappled with how to apply the favorable termination requirement in a situation where, as here,

termination may no longer be possible because the plaintiff’s sentence has expired. See Heck, 512

U.S. at 500-03 (Souter, J., concurring); Spencer, 523 U.S. at 19-21 (Souter, J., concurring);



                                                  4
Wallace, 549 U.S. at 399 (Stevens, J., concurring). Discussing these concurring opinions in

Powers v. Hamilton Cty. Pub. Defender’s Comm’n, 501 F.3d 592 (6th Cir. 2007), the Sixth Circuit

concluded that the favorable termination requirement does not apply where the plaintiff was

precluded from seeking habeas redress “‘as a matter of law’”; however, it still applies where “the

plaintiff could have sought and obtained habeas review while still in prison but failed to do so.”

Id. at 601; accord S.E. v. Grant Cty. Bd. of Educ., 544 F.3d 633, 638 (6th Cir. 2008); Ray v.

Jefferson Cty., No. 16-6850, 2017 WL 6759307, at *2 (6th Cir. Dec. 5, 2017).

               There is no reason to think that, as a matter of law, Plaintiff could not have

challenged his convictions and sentences before they expired. Indeed, he could have filed a motion

for relief from judgment under state law and then filed a federal habeas petition. Thus, the

favorable termination requirement in Heck applies to his claims. He alleges no facts to satisfy this

requirement. Consequently, Plaintiff does not state a “cognizable” claim under § 1983. See Heck,

512 U.S. at 487.

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that the complaint will be dismissed for failure to state a claim, under 28 U.S.C.

§ 1915(e)(2). A court’s dismissal of a claim on the basis that it is barred by Heck v. Humphrey is

properly considered a dismissal under 28 U.S.C. § 1915(g) for failure to state a claim on which

relief can be granted. See Hunt v. Michigan, 482 F. App’x 20, 22 (6th Cir. 2012) (a claim barred

by Heck is properly dismissed for failure to state a claim); Morris v. Cason, 102 F. App’x 902, 903

(6th Cir. 2004) (same). However, such a dismissal should be without prejudice. Sampson v.

Garrett, 917 F.3d 880, 882-83 (6th Cir. 2019).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611



                                                 5
(6th Cir. 1997) (overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007)). The Court

does not certify that an appeal would not be in good faith. Should Plaintiff appeal this decision,

the Court will assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114

F.3d at 610-11, unless Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-

strikes” rule of § 1915(g). If he is barred, he will be required to pay the $505.00 appellate filing

fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    August 8, 2019                             /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge




                                                 6
